Name: Commission Regulation (EC) NoÃ 1116/2008 of 11Ã November 2008 entering certain names in the register of protected designations of origin and protected geographical indications (BÃ uf de Bazas (PGI), Kainuun rÃ ¶nttÃ ¶nen (PGI))
 Type: Regulation
 Subject Matter: means of agricultural production;  agri-foodstuffs;  Europe;  marketing;  agricultural structures and production;  consumption
 Date Published: nan

 12.11.2008 EN Official Journal of the European Union L 301/3 COMMISSION REGULATION (EC) No 1116/2008 of 11 November 2008 entering certain names in the register of protected designations of origin and protected geographical indications (BÃ uf de Bazas (PGI), Kainuun rÃ ¶nttÃ ¶nen (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, Frances application to register the name BÃ uf de Bazas and Finlands application to register the name Kainuun rÃ ¶nttÃ ¶nen were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 73, 19.3.2008, p. 26 (BÃ uf de Bazas), OJ C 74, 20.3.2008, p. 72 (Kainuun rÃ ¶nttÃ ¶nen). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.1. Fresh meat (and offal) FRANCE BÃ uf de Bazas (PGI) 2. Foodstuffs listed in Annex I to the Regulation Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares FINLAND Kainuun rÃ ¶nttÃ ¶nen (PGI)